 

--------------------------------------------------------------------------------

Exhibit 10.19

AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Employment Agreement”),
executed on March 29, 2010 and effective as of April 1, 2010 (the “Effective
Date”), is made by and between Integrated Healthcare Holdings, Inc., a Nevada
corporation (the “Company”), and Daniel J. Brothman (“Executive” and, together
with the Company, the “Parties”), and amends and restates in its entirety that
certain Amended Employment Agreement between the Parties enforceable as of May
6, 2008 (the “Original Agreement”).
 
RECITALS
 
A.           The Company is engaged in the business of managing and operating
hospitals and other health care facilities (the “Business”).
 
B.           The Parties previously entered into the Original Agreement
enforceable as of May 6, 2008, and the Company desires to continue to employ
Executive, and Executive desires to continue to serve, as Executive Vice
President and Chief Operating Officer of the Company, subject to the terms and
conditions set forth in this Employment Agreement.
 
C.           The Company and Executive wish to amend and restate in its entirety
the Original Agreement in the form set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto do hereby amend and restate the Original
Agreement in its entirety to read in full as set forth in this Employment
Agreement as follows:


AGREEMENT
 
1.           Incorporation of Recitals.  The above recitals are incorporated
herein by this reference.
 
2.           Term of Employment.  The Company hereby employs Executive and
Executive hereby accepts employment with the Company for a period of three (3)
years commencing on the Effective Date.  Executive’s employment shall
automatically renew for successive one (1) year periods, unless his employment
terminates as provided in Article 6 below.
 
3.           Position and Duties.
 
3.1           Executive shall serve as the Company’s Executive Vice President
and Chief Operating Officer.  Executive’s principal duties and responsibilities
(“Duties”) shall be (a) to oversee the efficient operation of the Company’s
hospitals and day to day operations, (b) to oversee the Company’s managed care
department, and (c) to perform such other duties as the Executive from time to
time may be assigned.  Executive will report to the Company’s Chief Executive
Officer.
 
3.2           Except during vacation periods or in accordance with the Company’s
personnel policies covering Executive leaves and reasonable periods of illness
or other incapacitation, Executive shall devote his services to the Company’s
Business and interests in a manner consistent with Executive’s title and office
and the Company’s needs for his services.
 

 
- 1 -

--------------------------------------------------------------------------------

 

3.3           Executive shall perform his duties in good faith and in a manner
which he honestly believes to be in the best interests of the Company, and with
such care, including reasonable inquiry, as an ordinary prudent person in a like
position would use under similar circumstances.  Executive shall at all times be
subject to and shall observe and carry out such reasonable rules, regulations,
policies, directions and restrictions as may be established and communicated to
him from time to time by the Board.
 
3.4           Executive’s employment by the Company shall be
exclusive.  Therefore, until and unless Executive’s employment is terminated,
Executive shall not:
 
 
(a)
directly or indirectly, for any purposes whatsoever, provide services to, or be
employed in any capacity by, any legal or natural person other than the Company
while he is employed by the Company; or

 
 
(b)
directly or indirectly, without the Company’s prior written consent,
significantly participate in any business, enterprise or undertaking other than
in connection with his employment by the Company.  Outside personal, social or
charitable activities are not prohibited so long as Executive’s participation
does not impair his performance of his Duties and obligations under this
Employment Agreement.

 
3.5           Executive acknowledges that he is and shall be providing personal
services to the Company of a special, unique, unusual and extraordinary
character requiring extraordinary ingenuity and effort by Executive.  Executive
further acknowledges that the Company would suffer continuing and irreparable
injury which can not be adequately compensated by an award of monetary damages
or through other legal remedies.  Accordingly, Executive agrees that the Company
shall be entitled to such injunctive relief as may be required to enforce the
provisions of this Article 3 (including without limitation Section 3.4 above),
in addition to any other legal or equitable remedies Company may have to enforce
such provisions.
 
4.           Place of Performance; Relocation; Election to Terminate Employment.
 
4.1           Executive shall perform his Duties (except for reasonable work
related travel) at the Company’s corporate headquarters located at 1301 North
Tustin Avenue, Santa Ana, California, or at such other location as the Company
may designate in Orange County, California.  In the event the Executive is
required to perform his duties at a location which is more than 25 miles from
the Company’s current corporate headquarters, it shall reimburse Executive for
reasonable travel and lodging expenses.
 
4.2           In Executive’s sole discretion, upon a permanent relocation of his
place of work outside of Orange County, California (a “Permanent Relocation”),
the Executive shall have the right to terminate his employment “for cause”
within the meaning of, and as provided in, Section 6.2(a).  This right is
conditioned on Executive giving written notice to the Company within thirty (30)
days from receipt of written notification of a Permanent Relocation.  Upon
giving his notice of termination to the Company, the time periods set forth in
Section 6.2 shall begin to run.  A relocation shall be considered permanent for
purposes of this paragraph if (i) the Company has notified Executive or
otherwise announced publicly that its corporate operations will be moved outside
of Orange County, California or (ii) Executive is required to work outside of
Orange County, California for more than one hundred eighty (180) calendar days
in any continuous twelve (12) month period.
 

 
- 2 -

--------------------------------------------------------------------------------

 

5.           Compensation; Benefits.
 
5.1           Base Salary.
 
 
(a)
Subject to Executive’s performance of all his Duties and other obligations under
this Employment Agreement, Company shall pay Executive a base salary at a rate
of Four Hundred Twenty Two Thousand Dollars ($422,000) on a per annum basis.

 
 
(b)
Executive’s base salary shall be payable in biweekly or other periodic
installments in accordance with the Company’s payroll procedures in effect from
time to time.  The base salary is subject to mandatory Federal, State or local
withholdings, e.g. income taxes, FICA, disability, unemployment, etc.

 
 
(c)
Executive’s base salary shall be reviewed each year no later than 120 days after
the end of the Company’s fiscal year by the Board’s Compensation Committee,
which shall have discretion to make adjustments at such times and to set the
effective date of any such adjustments.  In no event, however, shall Executive’s
base salary be decreased as a result of such reviews.

 
5.2           Bonus.  No later than sixty (60) days after the end of each fiscal
year (currently March 31), the Executive and the Compensation Committee shall
agree on performance requirements, incentive opportunities and other performance
goals (collectively, “Performance Targets”) for the next fiscal year, and such
Performance Targets shall be reduced to writing.  Within one hundred twenty
(120) days after the end of each fiscal year, the Board shall determine in its
discretion the amount of bonus to be paid to Executive for the fiscal year then
ended based on the Executive’s achievement of his Performance Targets (the
“Bonus”), and the Bonus shall be paid no later than one hundred twenty (120)
days after the end of the fiscal year.  Executive and Company acknowledge that
the Board, with the assistance of the Board’s Compensation Committee, is
currently in the process of reviewing and revising the Company’s annual
executive bonus program (“AIP”). Executive agrees to be bound to the terms of
any such revised AIP if and when the Board adopts the same.
 
5.3           Stock Options.  In connection with his employment hereunder, the
Executive has received a grant of stock options in accordance with the terms of
that certain Notice of Stock Option Award in Executive’s favor.  In addition to
receiving the Award, during the term of this Employment Agreement Executive
shall be eligible to participate in the Company’s stock incentive plan (“SIP”)
in the same manner as Company’s other senior executives, as the Board may amend
the SIP from time to time.
 

 
- 3 -

--------------------------------------------------------------------------------

 

5.4           Medical Insurance.  Executive shall receive medical, dental,
vision and/or other health insurance in the same manner and scope as the
Company’s other senior executives, and the Company shall pay or reimburse 100%
of Executive’s share of insurance premiums for such coverage, if any.
 
5.5           Expenses.  Company shall reimburse Executive for appropriate,
reasonable business expenses incurred by Executive, in accordance with the
Company’s general policy applicable to Company’s other senior
executives.  Company shall pay, or reimburse Executive for, the reasonable costs
for Executive to maintain membership(s) in professional organizations which
relate to the Company’s Business.
 
5.6           Life and Disability Insurance and Retirement Plan.  Executive
shall be entitled to participate in the Company’s standard group and executive
benefit plans during the term of his employment, including short-term
disability, long-term disability (providing benefits equal to no less than 80%
of Executive’s earnings), term life insurance (providing at least $1,000,000 in
benefits) and long term care coverage for Executive and Executive’s spouse;
provided, however, that the Company shall only be required to provide such
amounts of coverage to the extent they are commercially available at reasonable
rates for executive policies.  The Executive shall also be entitled to
participate in pension and retirement plans that may be maintained by the
Company for the benefit of the Company’s other senior executives.
 
5.7           Automobile Allowance.  Executive shall receive an allowance for an
automobile and automobile insurance in the aggregate amount of One Thousand
Dollars ($1,000) per month.
 
5.8           Cellular Telephone.  Executive shall receive reimbursement for
reasonable expenses associated with Executive’s use of a cellular telephone in
performing Executive’s Duties.
 
5.9           Vacation.  Executive shall be entitled to four (4) weeks of paid
vacation for every twelve (12) consecutive months of employment under this
Employment Agreement.  Executive may accrue a maximum of four (4) weeks vacation
at any time.
 
5.10           Other Employee Benefits.  Executive shall receive all other
employee benefits and participate in all other employee benefit plans provided
to the Company’s other senior executives and receive any new benefits provided
to any other senior executive of the Company and benefit amounts no less than
any other senior executive.
 
6.           Termination.
 
6.1           By Company “for cause”.
 
 
(a)
Notwithstanding any other provision in the Employment Agreement, the Company may
terminate Executive’s employment at any time “for cause”.  For purposes of this
Section 6.1, the term “for cause” shall mean (i) Executive is convicted of, or
pleads nolo contendere (no contest) to, any crime (whether or not involving the
Company) constituting a felony in the jurisdiction involved or involving moral
turpitude; (ii) Executive has committed an act of actual fraud, moral turpitude,
misappropriation of funds or embezzlement in connection with his duties under
this Employment Agreement; (iii) Executive’s willful misconduct in the
performance of his duties hereunder or willful and repeated failure or refusal
to perform such duties as may be delegated to him commensurate with his
position; or (iv) Executive is in material breach of his obligations under this
Employment Agreement.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 
(b)
Notwithstanding Company’s termination of Executive “for cause,” under this
Section 6.1, Company shall pay Executive all accrued base salary (not including
any Bonus or AIP awards), accrued vacation pay or other Paid Time Off, expenses,
benefits, and vested stock options, through the date of termination.  Any Bonus
or AIP awards, if due, and stock or other grants which have not vested by the
date of termination shall be forfeited, except for deferred bonuses for fiscal
years 2008 and 2009 which have been approved but not paid, which amounts shall
be paid to Executive when such deferred bonuses are actually paid by the Company
to other employees who are entitled to deferred bonuses.

 
6.2           By Executive “for cause”.
 
 
(a)
Notwithstanding any other provision in the Employment Agreement, Executive may
terminate his employment with the Company “for cause” upon sixty (60) days’
prior written notice to the Company.  For purposes of this Section 6.2 and
Section 6.5(a), the term “for cause” shall mean (i) the removal of Executive as
Executive Vice President and Chief Operating Officer of the Company before the
end of his employment period, except by the Company “for cause” pursuant to
Section 6.1; (ii) any material diminution or modification of Executive’s normal
Duties, responsibilities and authority under this Employment Agreement before
the end of his employment period; (iii) any material change in Executive’s
direct reporting relationship to the CEO, including a change in the individual
assuming the role of CEO; (iv) Company’s material breach of its obligations
under this Employment Agreement; (v) the dissolution or bankruptcy of the
Company; (vi) a Permanent Relocation, provided that in the event of a Permanent
Relocation Executive provides timely written notice to the Company that he is
exercising his termination right upon a Permanent Relocation as required under
Section 4.2; or (vii) Executive is requested or instructed by the Board, any
director, the Chief Executive Officer or any controlling shareholder of the
Company to commit any act which would constitute a violation of law, regulation
or accounting principle with respect to the Company or its financial statements.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 
(b)
If Executive terminates his employment “for cause” under this Section 6.2, the
Company shall pay and provide to Executive certain compensation and benefits
following such termination, pursuant to terms of the Severance Agreement with
Mutual Releases attached hereto as Exhibit A (the “Severance Agreement”), and
subject to Executive’s execution of the Severance Agreement.  Such compensation
and benefits shall include continuing wages, less required withholdings, for a
period of thirty-six (36) months following Executive’s delivery of a termination
notice under Section 6.2(a) based on Executive’s salary level as of the date of
such notice, with such period decreasing by one month for each month of service
following the Effective Date but no less than twenty-four (24) months (e.g., 30
months of severance if a termination notice is delivered during the sixth month
following the Effective Date, and 24 months of severance if a termination notice
is delivered anytime after the one-year anniversary of the Effective Date), plus
all benefits, health, dental and life insurance, bonuses which are customarily
paid and normal vesting of stock options during such period, but will not
include accrual of additional Paid Time Off, vacation or other sick pay
benefits.  The cash portion of such payments will be made according to the
Executive’s normally scheduled payroll cycle following Executive’s last day
worked.  The Company’s obligations under the Severance Agreement shall be
conditioned on, and shall not commence until, the occurrence of each of the
following: (i) Executive’s timely execution and delivery of the Severance
Agreement to Company within fifty-three (53) days after Executive gives Company
written notice of the effective date of termination and the reason(s) therefor,
and (ii) the expiration of seven (7) days, after Executive’s delivery of the
executed Severance Agreement to Company, without Executive having revoked his
acceptance of the Severance Agreement.  In no event, however, shall Company have
any obligation to provide compensation and benefits under the Severance
Agreement (x) while Company is still paying compensation and providing benefits
under the terms of this Employment Agreement and (y) until after the effective
date of Executive’s termination. The compensation and benefits described above
in this paragraph, subject to the conditions stated above, are collectively
referred to herein as the “Severance Package”.

 
 
(c)
The Company shall pay and deliver to Executive all accrued base salary (not
including any Bonus or AIP awards), accrued vacation pay or other Paid Time Off,
expenses, benefits, and vested stock options, through and upon the effective
date of termination under this Section 6.2, irrespective of whether Executive
signs and/or delivers the Severance Agreement. Within sixty (60) days following
the effective date of termination, the Board or Compensation Committee shall
evaluate whether the Executive is entitled to receive a Bonus or AIP award for
the partial year served by the Executive based on the performance criteria
provided for in the applicable Bonus or AIP program, and shall exercise its
reasonable discretion in applying such performance criteria to the Executive’s
partial year performance.  Restricted stock, options or other equity grants
which have not vested by the date of termination shall continue to vest through
the period that severance is paid.

 

 
- 6 -

--------------------------------------------------------------------------------

 

6.3           By Company “without cause”.
 
 
(a)
During the final one hundred twenty (120) days of the initial three-year period
of Executive’s employment and any one-year renewal periods, the Company may
elect not to renew Executive’s employment for a successive one-year period by
providing written notice to Executive of the Company’s election not to renew, in
which case Executive’s employment shall terminate at the end of the period
during which notice is provided.  In such event, Executive shall continue to
receive all compensation and benefits provided in this Employment Agreement and
shall continue to work (unless requested otherwise by the Company) until the end
of the applicable employment period.

 
 
(b)
If Company elects not to renew Executive’s employment under this Section 6.3,
the Company shall pay and provide to Executive the Severance Package commencing
at the conclusion of his employment period and subject to the conditions and
limitations applicable to the Severance Package set forth in Section 6.2(b).

 
 
(c)
The Company shall pay and deliver to Executive all accrued base salary (not
including any Bonus or AIP awards), accrued vacation pay or other Paid Time Off,
expenses, benefits, and vested stock options, through and upon the effective
date of termination under this Section 6.3, irrespective of whether Executive
signs and/or delivers the Severance Agreement.  Within sixty (60) days following
the effective date of termination, the Board or Compensation Committee shall
evaluate whether the Executive is entitled to receive a Bonus or AIP award for
the partial year served by the Executive based on the performance criteria
provided for in the applicable Bonus or AIP program, and shall exercise its
reasonable discretion in applying such performance criteria to the Executive’s
partial year performance.  Restricted stock, options or other equity grants
which have not vested by the date of termination shall continue to vest through
the period that severance is paid.

 
6.4           By Executive “without cause”.
 
 
(a)
During the final one hundred twenty (120) days of the initial three-year period
of Executive’s employment and any one-year renewal periods, Executive may elect
not to renew his employment for a successive one-year period by providing
written notice to the Company of his election not to renew, in which case
Executive’s employment shall terminate at the end of the period during which
notice is provided.  In such event, Executive shall continue to work (unless
requested otherwise by the Company) until the end of the applicable employment
period.

 
 
(b)
The Company shall pay Executive all accrued base salary (not including any Bonus
or AIP awards), accrued vacation pay or other Paid Time Off, expenses, benefits,
and vested stock options, through and upon the effective date of termination
under this Section 6.4.  Any Bonus or AIP awards and stock or other grants which
have not vested by the date of termination shall be forfeited.

 

 
- 7 -

--------------------------------------------------------------------------------

 

6.5           Change of Control.
 
 
(a)
If, following the Effective Date, a Change of Control occurs and, within twelve
(12) months following the consummation of such Change of Control, the Executive
terminates his employment “for cause” (as defined in Section 6.2(a)) or his
employment is terminated for any other reason (other than by the Company “for
cause” under Section 6.1 or a non-renewal by the Company under Section 6.3),
then the Company (or its successor if applicable) shall pay and provide to
Executive the Severance Package commencing from the date of delivery of notice
of termination, subject to the conditions and limitations applicable to the
Severance Package set forth in Section 6.2(b).

 
 
(b)
The Company shall pay and deliver to Executive all accrued base salary (not
including any Bonus or AIP awards), accrued vacation pay or other Paid Time Off,
expenses, benefits, and vested stock options, through and upon the effective
date of termination under this Section 6.5, irrespective of whether Executive
signs and/or delivers the Severance Agreement.  Within sixty (60) days following
the effective date of termination, the Board or Compensation Committee shall
evaluate whether the Executive is entitled to receive a Bonus or AIP award for
the partial year served by the Executive based on the performance criteria
provided for in the applicable Bonus or AIP program, and shall exercise its
reasonable discretion in applying such performance criteria to the Executive’s
partial year performance.  Restricted stock, options or other equity grants
which have not vested by the date of termination shall continue to vest through
the period that severance is paid.

 
 
(c)
For purposes of this Employment Agreement, the term “Change of Control” shall
mean the occurrence of any of the following events:  (i) any sale or exchange of
the capital stock of the Company in one transaction or a series of related
transactions where more than fifty percent (50%) of the outstanding voting power
of the Company is acquired by a person or entity or group of related persons or
entities that was not the holder of at least fifty percent (50%) of the
outstanding voting securities of the Company on the Effective Date, provided,
however, that the sale of securities by the Company to bona fide investors in
one transaction or series of related transactions intended primarily to raise
capital for the Company shall not be deemed a Change of Control hereunder; (ii)
any reorganization, consolidation or merger of the Company where the outstanding
voting securities of the Company immediately before the transaction represent or
are converted into less than fifty percent (50%) of the outstanding voting power
of the surviving entity (or its parent corporation) immediately after the
transaction; (iii) the consummation of a transaction or series of related
transactions that results in the sale of all or substantially all of the assets
of the Company to a non-affiliate of the Company; or (iv) the change in
membership of more than fifty percent (50%) of the directors of the Company in a
one year period, not counting the election or appointment of new directors whose
nomination for election or appointment to the Board is recommended or approved
by a majority vote of the Board.

 

 
- 8 -

--------------------------------------------------------------------------------

 

6.6           Death or Disability.
 
 
(a)
Executive’s employment hereunder shall terminate in the event Executive dies or
becomes permanently disabled.  Executive shall be deemed “permanently disabled”
for purposes of this Employment Agreement if he is unable, by reason of illness,
accident, or other physical or mental incapacity, to perform substantially all
of his normal duties for a continuous period of ninety (90) days.

 
 
(b)
If Executive’s employment is terminated on account of his death or disability,
Company shall pay and provide to Executive or, if Executive is incompetent or
deceased, his representative, attorney-in-fact, conservator, surviving spouse,
heir(s), representative, trust or estate, as appropriate (hereinafter,
“Executive’s Representative”) the Severance Package for a period of twelve (12)
months, upon execution of the Severance Agreement by Executive or Executive’s
Representative.

 
 
(c)
Company shall pay and deliver to Executive (or Executive’s Representative, if
applicable) all accrued base salary (not including any Bonus or AIP awards),
accrued vacation pay or other Paid Time Off, expenses, benefits, and vested
stock options, through and upon the effective date of termination, irrespective
of whether Executive or Executive’s Representative signs and/or delivers the
Severance Agreement.

 
6.7           No Mitigation Required; Reduction in Benefits; Single Severance
Package.
 
 
(a)
Executive shall not be required to seek other employment as a condition to the
Company’s payment and providing of the Severance Package under this Article 6.

 
 
(b)
If Executive accepts employment with, acts as a consultant to or serves as a
director of another owner or operator of a hospital and his duties involve
oversight or responsibilities for a hospital located within any of the
Restricted Zip Codes, he shall forfeit any remaining payments and any other
consideration or benefits due to him under the Severance Package.  For purposes
of this Employment Agreement, the term “Restricted Zip Codes” shall mean the
geographic areas located in zip codes 92704, 92705, 92780, 92863 and 92868, as
currently defined by the United States Postal Service.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 
(c)
If a Severance Package is due to Executive under more than one section within
this Article 6, Executive shall only be entitled to receive one Severance
Package, and severance shall be payable for the longest period applicable to the
situation triggering such severance.

 
6.8           Future Cooperation.
 
 
(a)
Executive agrees to cooperate with the Company and use his best efforts in
responding to all reasonable requests by the Company for assistance and advice
relating to matters and procedures in which Executive was involved or which
Executive managed or was responsible for while employed by the Company.

 
 
(b)
Executive also represents and agrees to cooperate in the Company’s defense or
prosecution of any claim or other action which arises, whether civil, criminal,
administrative or investigative, in which Executive’s participation is required
in the best judgment of the Company by reason of his former employment with the
Company.  Upon the Company’s request, Executive will use his best efforts to
attend hearings and trials, to assist in effectuating settlements, and to assist
in the procuring of witnesses, producing evidence, and in the defense or
prosecution of said claims or other actions.  Company shall reimburse Executive
for all reasonable legal expenses, including without limitation attorneys’ fees
and costs, incurred by Executive in connection with Executive’s performance of
his obligations under this Subsection 6.8(b).

 
6.9           Non-Disparagement.  Executive agrees that he will not make
derogatory or disparaging statements about Company or any other affiliate
companies and their employees, officers and directors.  Executive shall not
induce or incite claims of discrimination, wrongful discharge, sexual or other
forms of harassment, breach of contract, tortious acts, or any other claims of
any type whatsoever against Company by any other person or employee, relating to
such individual’s employment or business dealings with Company.
 
7.           Indemnification of Executive.
 
7.1           To the extent permitted by law, Company shall defend, indemnify
and hold Executive harmless from and against any and all losses, liabilities,
damages, expenses (including attorneys’ fees and costs), actions, causes of
action or proceedings arising directly or indirectly from Executive’s
performance of this Employment Agreement or services as an employee of Company,
acting within the scope of Executive’s employment.
 
7.2           The Company shall control the defense of such claim(s).  The
indemnification contained in this Article 7 shall be in addition to any right of
indemnification to which Executive may be entitled under Company’s Articles of
Incorporation and Bylaws.
 

 
- 10 -

--------------------------------------------------------------------------------

 

8.           Confidentiality and Exclusivity.
 
8.1           Confidentiality.  During and after Executive’s employment under
this Employment Agreement, Executive shall not (a) voluntarily, directly or
indirectly communicate, in any manner to any legal or natural person (except as
required by applicable law or in connection with the performance of his duties
and responsibilities as an Executive under this Employment Agreement); or (b)
use or otherwise appropriate for Executive’s own or any third party’s benefit,
any Confidential Information.  “Confidential Information” shall include (without
limitation) information made available to, obtained by or developed by Executive
during the course of his employment relating or pertaining to the Company’s
trade secrets, financial information, technical information and for business
plans and strategies.  Executive shall use his best efforts, and cooperate with
the Company, to maintain the secrecy of and limit the use of such Confidential
Information.
 
8.2           Proprietary Rights; Materials.  All documents, memoranda, reports,
notebooks, correspondence, files, lists and other records, and the like,
designs, drawings, specifications, computer software and computer equipment,
computer printouts, computer disks, and all photocopies or other reproductions
thereof, affecting or relating to the Business of the Company, which Executive
shall prepare, use, construct, observe, possess or control (“Company
Materials”), shall be and remain the sole property of the Company. Executive
shall deliver promptly to the Company all such Company Materials and other
Company Property (e.g. tangible property, credit cards, entry cards, pagers,
identification badges, cellular phones, and keys) upon termination of his
employment.
 
9.           No Assignment.
 
9.1           Executive and Company shall not assign this Employment Agreement
to any third party without the written consent of the other party to this
Employment Agreement; provided, however, that Company’s assignment of this
Employment Agreement to a legal person in which Company has a controlling
interest shall not be deemed a prohibited assignment under this Article 9.
 
9.2           Except as provided in the final sentence of this Section 9.2, upon
a prohibited assignment by the Company, Executive shall have the right, in
Executive’s sole discretion, to elect to terminate his employment “for cause” as
provided in Section 6.2 and to receive the Severance Package.  Executive shall
be deemed to have conclusively waived such right, however, if (a) Executive does
not give ten (10) days prior written notice to Company of his intent to elect to
terminate his employment under this Section 9.2 or otherwise, and (b)
Executive’s ten (10) days notice to Company is not sent within thirty (30) days
from Executive’s receipt of written notification by the Company that the
Employment Agreement has been assigned to a third party.  Executive shall not
have the right to terminate his employment under this Section 9.2 if Company
successfully revokes or is able to rescind the prohibited assignment within the
ten (10) days following receipt of Executive’s written notice of his intent to
terminate his employment.
 
10.           Binding Arbitration.
 
10.1           Any controversy between Company and Executive involving the
construction or application of any of the terms, provisions or conditions of
this Employment Agreement shall be submitted to binding arbitration if one Party
sends a written demand for binding arbitration to the other Party. The
provisions of this Article 10 shall also apply to any claim(s) by Executive of
employment discrimination under federal or state law.  Company and Executive
shall both be deemed to have waived the right to litigate the claim in any
federal or state court if either party tenders a written request for arbitration
of any such claim(s).
 

 
- 11 -

--------------------------------------------------------------------------------

 

10.2           Prior to commencement of, and as a condition of, any arbitration,
however, the Parties agree to first attempt to resolve any dispute before a
neutral mediator in a non-binding mediation.  The mediation shall take place
within thirty (30) days of written notice by either Party of any such
dispute.  The mediator shall be (a) a California licensed attorney with at least
fifteen (15) years experience in, and an emphasis in, California and federal
employment law, or (b) a retired or former judge of the Superior Court of the
State of California or of the Court of Appeals of the State of California
(“Mediator”). The Mediator shall be selected by the same process used for the
selection of an Arbitrator, as described in Section 10.5, below.  The Parties
agree that mediation shall not exceed one (1) day in duration.
 
10.3           Arbitration shall comply with and be governed by the provisions
of the California Arbitration Act, unless otherwise precluded by California or
Federal law.  The Federal Arbitration Act shall apply only if enforcement of a
particular provision of the California Arbitration Act would undermine the goals
and policies of the Federal Arbitration Act.
 
10.4           Any demand to arbitrate shall be deemed to have been made on the
date actually received by the party upon whom it is served and, for purposes of
the statute of limitations, shall have the same effect as if suit had been filed
on the date the demand is made.  Any demand to arbitrate any claim arising from
or in connection with his Employment Agreement must be received within six (6)
months after the claim first arose, notwithstanding any other statute of
limitations providing for a longer period of time, unless otherwise forbidden by
law.
 
10.5           The arbitration shall occur in Orange County, California, before
a neutral, single retired or former judge of the Superior Court of the State of
California or of the Court of Appeals of the State of California
(“Arbitrator”).  The parties shall agree upon an Arbitrator within ten (10) days
after the demand is made.  If the Parties cannot agree on an arbitrator, then
any of them may apply to the Orange County Superior Court for an order
appointing an Arbitrator who meets the requirements of this Section 10.5.
 
10.6           The Arbitrator shall have exclusive jurisdiction over all legal
and equitable claims, issues and remedies, so all types of relief available in a
judicial proceeding shall be available to the Parties in the Arbitration.  The
Parties may use the Orange County Superior Court or, only if required, the
Federal Court in Orange County, to enforce the Arbitrator’s rulings and
awards.  Discovery, including depositions for the purpose of discovery, shall be
broadly permitted, and the provisions of the California Code of Civil Procedure
§1283.05 shall apply.
 
10.7           The Arbitrator shall prepare a written award, after conclusion of
the arbitration, stating the essential findings and conclusions upon which the
award is based, so as to permit judicial review of the award.
 

 
- 12 -

--------------------------------------------------------------------------------

 

10.8           Company shall pay all the Arbitrator’s fees and the arbitration
administrative costs (if any) as well as any other fees or costs (if any) which
may be required by law in connection with enforcement of the arbitration
provisions under this Article 10.
 
11.           Notices.  Any notices required or permitted to be sent under this
Employment Agreement may be personally delivered, sent by overnight mail or
overnight delivery service (e.g. Federal Express) or mailed by registered or
certified mail, return receipt requested.  Receipt of any notice shall be
conclusively be deemed complete, according to the following:  (a) personal
delivery shall be deemed received the same day; (b) overnight mail or overnight
delivery service shall be deemed complete the next day, Sundays and holidays
excepted; (c) certified or registered mail shall be deemed complete upon
recipient’s execution of the receipt.  Notices shall be sent to the following
addresses until and unless changed by a Parties written notice to the other
Party:
 
If to Company:
Integrated Healthcare Holdings, Inc
1301 North Tustin Avenue
Santa Ana, California 92705
Attention:  General Counsel
 
If to Executive:
Daniel J. Brothman




12.           Captions.  The captions of the sections of this Employment
Agreement are solely for the convenience of the undersigned, are not a part of
this Employment Agreement, and shall not be used for the interpretation of any
provision of this Employment Agreement.
 
13.           Continuing Obligations.  The rights and obligations of Executive
and Company set forth in Articles 6, 7, 8 and 10 shall survive the termination
of Executive’s employment and the expiration of this Employment Agreement.
 
14.           Attorneys’ Fees.  In the event of a dispute between the Company
and Executive relating to this Employment Agreement, the prevailing party shall
be entitled to recover his or its reasonable legal fees and costs from the other
party.
 
15.           Severable Provisions.  The provisions of this Employment Agreement
are severable.  If any provision shall be determined to be unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
16.           Non-Waiver.  The failure of either party to insist on strict
compliance with any of the terms and conditions of this Employment Agreement by
the other party shall not be deemed a waiver of that term or condition.  The
waiver or relinquishment of any right or power at any one time or times may be
deemed a waiver or relinquishment of that right or power for all or any other
times.
 
17.           Entire Agreement.  This Employment Agreement is the full and
complete agreement between Company and Executive.  There are no other agreements
of any kind.  This Employment Agreement supersedes all prior agreements.  This
Employment Agreement can only be modified by a writing signed by both Parties.
 

 
- 13 -

--------------------------------------------------------------------------------

 

18.           Applicable Law; Venue.  This Employment Agreement is entered into
and is to be performed in Orange County, California.  The Employment Agreement
shall be governed by the laws of the State of California.  The Parties agree
venue shall conclusively be deemed to lie in Orange County, California in the
event of any arbitration or litigation.  The Parties acknowledge and agree that
this is a material provision without which Company would not have executed this
Employment Agreement.
 
19.           Photocopies and Counterparts.  This Employment Agreement may be
executed in counterparts, each of which shall be deemed an original and together
shall constitute one complete instrument.  Photocopies and facsimiles of such
signed counterparts may be used in lieu of the originals for any purpose.
 
20.           Authority.  Any person or entity purporting to have the authority
to enter into this Employment Agreement on behalf of or for the benefit of any
other person or entity hereby warrants that it has such authority.
 
21.           Interpretation of Employment Agreement.  In determining the
meaning of, or resolving any ambiguity with respect to, any word, phrase or
provision of this Employment Agreement, this Employment Agreement shall be
construed with the understanding both Parties were responsible for, and
participated in, its preparation.  Section 1654 of the Civil Code shall not
apply.
 
22.           Separate Counsel Encouraged.  Executive represents that has been
advised to review this Employment Agreement with his own attorney before
executing this Employment Agreement.
 


 
[Signature Page Follows]
 

 
- 14 -

--------------------------------------------------------------------------------

 

EACH OF THE UNDERSIGNED HAS CAREFULLY READ, UNDERSTANDS AND AGREES TO EVERY
PROVISION CONTAINED IN THIS EMPLOYMENT AGREEMENT.
 
IN WITNESS WHEREOF, the parties hereto have caused this Employment Amendment to
be duly executed and delivered as of the day and year first written above.
 
INTEGRATED HEALTHCARE HOLDINGS, INC. a Nevada corporation
 
By:/s/ Kenneth K. Westbrook
KENNETH K. WESTBROOK
President and Chief Executive Officer
 
 
/s/ Daniel J. Brothman
DANIEL J. BROTHMAN
 



 

 
- 15 -

--------------------------------------------------------------------------------

 



EXHIBIT A


SEVERANCE AGREEMENT WITH MUTUAL RELEASES




This SEVERANCE AGREEMENT WITH MUTUAL RELEASES (“Severance Agreement”) is between
Integrated Healthcare Holdings, Inc. (“Employer”) and Daniel J. Brothman
(“Employee”). The agreed form of this Severance Agreement is attached as Exhibit
A to a certain Amended and Restated Employment Agreement between Employer, as
Company, and Employee, as Executive, executed on March 29, 2010 (“Employment
Agreement”). This Severance Agreement shall be effective as of date it has been
fully executed by both Employer and Employee.


WHEREAS, Employer’s obligation to pay the “Severance Package” (as such term is
defined in the Employment Agreement) under Section 6.2, 6.3, 6.5 or 6.6 of the
Employment Agreement, as applicable, subject to the limitations set forth in
Section  6.7 of the Employment Agreement, is conditioned upon Employee’s
execution and delivery of this Severance Agreement to Employer in a timely
manner.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


AGREEMENT


1.           TERMINATION OF EMPLOYMENT.  Employee’s employment was [or shall be]
terminated on ___________________  pursuant to Section(s) ______________ of the
Employment Agreement. Unless otherwise provided in a writing, executed by both
Employer and Employee, Employee shall not be required to, and shall not, render
any services after the termination of employment (“Termination”) and, further,
shall not be authorized to represent the Employer in any capacity or for any
purpose.
 
2.           SEVERANCE PAYMENT.  Employer acknowledges and affirms its
obligation to pay the “Severance Package” (as such term is defined in the
Employment Agreement) under Section 6.2, 6.3, 6.5 or 6.6 of the Employment
Agreement, as applicable, subject to the limitations set forth in Section 6.7 of
the Employment Agreement, upon the execution and delivery of this Severance
Agreement by Employee or “Executive’s Representative” (as defined in the
Employment Agreement in the case of death or disability of Employee).
 
3.
MUTUAL RELEASES.

 
3.1           Employee releases Employer, and Employer releases Employee, from
any and all known and unknown claims of any nature, including (without
limitation) any claims arising from or otherwise related to Employee’s
employment by Employer, including (without limitation) any employment agreement
of any kind whatsoever, or any amendment thereto.
 

 
A-1

--------------------------------------------------------------------------------

 

3.2           Employee’s release of “Employer” means Employee waives, releases
and forever discharges Employer and each of its current and former affiliates,
subsidiaries, parents, divisions, successors, predecessors and assigns, as well
as each of their respective past and present agents, directors, officers,
shareholders, partners, insurers, representatives, consultants, attorneys and
employees (collectively referred to as “Employer Releasees”), and each of them,
from any and all claims of any kind or nature, whether known or unknown or
suspected or unsuspected, which Employee now owns or holds, or has at any time
before the date he signs this Severance Agreement, owned or held against
Employer and the Employer Releasees, and each of them.
 
3.3           The phrase “any and all known and unknown claims” as used in this
Severance Agreement includes, but is not limited to, all claims, demands, causes
of action, complaints, or actions of any kind, whether known or unknown,
anticipated or unanticipated, suspected or unsuspected, past or present,
contingent or fixed including which either Employee or Employer may have. “[A]ny
and all known and unknown claims”, includes (but is not limited to): (a) any and
all claims based on tort or contract; (b) any and all claims arising under
federal, state or local law or statute, including, but not limited to any and
all claims arising under Title VII of the Civil Rights Act of 1975, as amended,
42 U.S.C. ss.2000e, et seq., the Americans with Disabilities Act, 42 U.S.C.
ss.12101, et seq., the Family and Medical Leave Act of 1993, 29 U.S.C., ss.
2601, et seq., the California Family Rights Act, Cal. Gov’t Code ss. 12945.2,
the California Fair Employment and Housing Act, Cal. Govt Code ss.12900, et
seq., and any other federal, state or local fair employment practice or civil
rights law, ordinance or executive order; and (c) any and all claims arising out
of, related to or connected with the employment of Employee by Employer, the
terms and conditions and/or separation of that employment, and any employment
practice, policy or decision of, or omission or action taken by, the Employee or
Employer, and each of them, including, but not limited to, any claims for
wrongful discharge, misrepresentation, defamation, fraud, fraudulent inducement
or emotional distress.
 
3.4           Employer and Employee understand that each of their releases
includes all claims of every nature and kind whatsoever, known or unknown,
suspected or unsuspected, including, without limitation, any and all claims or
obligations arising from or related in any way to any initiated action of any
kind. All rights under Section 1542 of the Civil Code of California, or under
any other state statute or case law which is substantially similar to Section
1542 in language or effect, are hereby expressly waived. Section 1542 provides
as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”


Employer and Employee understand that facts different from, or in addition to,
those which are now known or believed to be true with respect presently asserted
or any other possible claims may be discovered at a later date, but agrees that
the releases contained herein shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery thereof.


3.5           Employee specifically, voluntarily, and knowingly waives any
claims or causes of action he may have under the Age Discrimination in
Employment Act (“ADEA”) and pursuant to the Older Workers Benefit Protection Act
(“OWBPA”). In this regard, Employee specifically acknowledges the following:
 
(a)           Employee is aware of his right to consult with, and specifically
has been given the opportunity to and has been advised to consult with
Employee’s own independent counsel regarding his rights under both of these
Acts, as well as this entire Severance Agreement, prior to signing this
Severance Agreement.
 
(b)           Employee has the right to, and was given, twenty-one (21) days
within which to consider the provisions of this Severance Agreement if ADEA and
OWBPA are applicable, although Employee may sign and return it sooner. Employee
has decided to voluntarily execute the Severance Agreement now and, therefore,
waives this right.
 
(c)           Employee understands he has the right to revoke this Severance
Agreement for a period of seven (7) days after its execution. Accordingly, this
Severance Agreement shall not become effective or enforceable until the eighth
day following Employee’s execution of this Severance Agreement.
 
(d)           Employee represents he has been given the opportunity to and has,
in fact, read this entire Severance Agreement, that it is in plain language, and
that Employee has had all questions (if any) regarding its meaning answered to
Employee’s satisfaction.
 
(e)           Employee fully understands the terms, contents and effects of this
Severance Agreement and understands that it is a FULL RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS (if any) against Employer and any and all Employer Releasees,
including all rights under the ADEA and OWPA. The releases contained herein are
not a waiver of claims that may arise after the date of this Severance
Agreement;
 
(f)           Employee represents he has entered into this Severance Agreement
knowingly and voluntarily in exchange for the promises contained herein and,
except as stated herein, no other representations have been made to Employee to
induce or influence Employee’s execution of this Severance Agreement.
 
4.           FUTURE COOPERATION. As additional consideration for the
compensation and benefits described in this Severance Agreement, notwithstanding
his termination, Employee agrees as follows:
 
4.1           Employee shall cooperate with the Employer and use his best
efforts in responding to all reasonable requests by the Employer for assistance
and advice relating to matters and procedures in which Employee was involved or
which Employee managed or was responsible for while employed by Employer.
 
4.2           Employee also shall cooperate in the Employer’s defense or
prosecution of any claim or other action which arises, whether civil, criminal,
administrative or investigative, in which Employee’s participation is required
in the best judgment of the Employer by reason of his former employment with
Employer. Upon Employer’s request, Employee will use his best efforts to attend
hearings and trials, to assist in effectuating settlements, and to assist in the
procuring of witnesses, producing evidence, and in the defense or prosecution of
said claims or other actions.
 

 
A-2

--------------------------------------------------------------------------------

 

5.           NON-DISPARAGEMENT. As additional consideration for the compensation
and benefits described in this Severance Agreement, notwithstanding his
termination, Employee shall not make derogatory nor disparaging statements about
Employer or any other affiliate companies and their employees, officers and
directors. Employee shall not induce or incite claims of discrimination,
wrongful discharge, sexual or other forms of harassment, breach of contract,
tortious acts, or any other claims of any type whatsoever against Employer by
any other person or employee, relating to such individual’s employment or
business dealings with Employer.
 
6.
CONFIDENTIALITY; RETURN OF MATERIALS.

 
6.1           During employment and after termination of his employment,
Employee shall not (a) voluntarily, directly or indirectly communicate, in any
manner to any legal or natural person (except as required by applicable law or
in connection with the performance of his duties and responsibilities as an
Employee hereunder) or (b) use or otherwise appropriate for Employee’s own or
any third party’s benefit any “confidential information” (the “Confidential
Information”). Confidential Information shall be defined to include (without
limitation) information made available to, obtained by or developed by Employee
during the course of his employment relating or pertaining to Employer’s trade
secrets, financial information, technical information and/or business plans and
strategies. Employee shall use his best efforts, and cooperate with the
Employer, to maintain the secrecy of and limit the use of such Confidential
Information.
 
6.2           All documents, memoranda, reports, notebooks, correspondence,
files, lists and other records, and the like, designs, drawings, specifications,
computer software and computer equipment, computer printouts, computer disks,
and all photocopies or other reproductions thereof, affecting or relating to the
business of Employer, which Employee shall prepare, use, construct, observe,
possess or control (“Employer Materials”) shall be and remain the sole property
of the Employer. Employee shall deliver promptly to the Employer all such
Employer Materials and other Employer Property (e.g. tangible property, credit
cards, entry cards, pagers, identification badges, cellular phones, and keys)
upon termination of his employment.
 
7.
BINDING ARBITRATION.

 
7.1           Any controversy between Employer and Employee involving the
construction or application of any of the terms, provisions or conditions of the
Severance Agreement shall be submitted to binding arbitration if either Employer
of Employee sends, via certified mail, return receipt requested, a written
demand for binding arbitration to the other party. A controversy under this
Section 7 shall include any claim by Employee of employment discrimination under
federal or state law. Employer and Employee shall both be deemed to have waived
the right to litigate the claim in any federal or state court if either party
tenders a written request for arbitration of any such claim(s).
 
7.2           Prior to commencement of, and as a condition of, any arbitration,
the Employer and Employee agree to first attempt to resolve any dispute before a
neutral mediator in a non-binding mediation. The mediation shall take place
within thirty (30) days of written notice by either party of any such dispute.
The mediator shall be a California licensed attorney with at least fifteen years
experience in and an emphasis in California and Federal Employment Law, or a
retired or former judge of the Superior Court of the State of California or of
the Court of Appeals of the State of California (“Mediator”). The Mediator shall
be selected by the same process used for the selection of an Arbitrator, as
described in Sub-section 7.5 below. Employer and Employee agree that mediation
shall not exceed one (1) day in duration.
 

 
A-3

--------------------------------------------------------------------------------

 

7.3           The arbitration shall comply with and be governed by the
provisions of the California Arbitration Act, unless otherwise precluded by
California or Federal law. The Federal Arbitration Act shall apply only if
enforcement of a particular provision of the California Arbitration Act would
undermine the goals and policies of the Federal Arbitration Act.
 
7.4           Any demand to arbitrate shall be deemed to have been made on the
date actually received by the party upon whom it is served and, for purposes of
the statute of limitations, shall have the same effect as if suit had been filed
on the date the demand is made. Any demand to arbitrate any claim arising from
or in connection with this Severance Agreement must be received within six (6)
months after the claim first arose, notwithstanding any other statute of
limitations providing for a longer period of time, unless otherwise contrary to
law.
 
7.5           The arbitration shall occur in Orange County, California, before a
neutral, single retired or former judge of the Superior Court of the State of
California or of the Court of Appeals of the State of California (“Arbitrator”).
The parties shall agree upon an Arbitrator within ten (10) days after the demand
is made. If the parties cannot agree on an Arbitrator, then any of them may
apply to the Orange County Superior Court for an Order appointing an Arbitrator
who meets the requirements of this Sub-section 7.5.
 
7.6           The Arbitrator shall have exclusive jurisdiction over all legal
and equitable claims, issues and remedies, making all types of relief available
in a judicial proceeding available to Employer or Employee in the arbitration.
Employer or Employee may use the Orange County Superior Court or, only if
required, the Federal Court in Orange County to enforce the Arbitrators rulings
and awards. Discovery, including depositions for the purpose of discovery, shall
be broadly permitted, and the provisions of the California Code of Civil
Procedure ss.1283.05 shall apply.
 
7.7           The Arbitrator shall prepare a written award after conclusion of
the arbitration stating the essential findings and conclusions upon which the
award is based, so as to permit judicial review of the award.
 
7.8           Employer shall pay all the Arbitrator’s fees and the arbitration
administrative costs (if any) as well as any other fees or costs (if any) which
may be required by law for the enforcement of this arbitration provision.
 
7.9           The rights and obligations of Employee and Employer set forth in
this Section 7 shall survive the termination or other expiration of this
Severance Agreement
 
MISCELLANEOUS PROVISIONS



 
A-4

--------------------------------------------------------------------------------

 

8.           NOTICES. Any notices required or permitted to be sent under this
Severance Agreement may be personally delivered, sent by overnight mail or
overnight delivery service (E.G. Federal Express) or mailed by registered or
certified mail, return receipt requested. Receipt of any notice shall be
conclusively be deemed complete, according to the following: (a) personal
delivery shall be deemed received the same day; (b) overnight mail or overnight
delivery service shall be deemed complete the next day, Sundays and holidays
excepted; or (c) certified or registered mail shall be deemed complete upon
recipient’s execution of the receipt. Notices shall be sent to the following
addresses until and unless changed by written notice to Employer and/or
Employee:
 
If to Employer:
Integrated Healthcare Holdings, Inc
1301 North Tustin Avenue
Santa Ana, California 92705
Attention:  General Counsel
 
If to Employee:
Daniel J. Brothman




9.           CAPTIONS. The captions of the paragraphs of this Severance
Agreement are solely for the convenience of the undersigned, are not a part of
this Severance Agreement, and shall not be used for the interpretation of any
provision of this Severance Agreement.
 
10.           ATTORNEYS’ FEES. In the event of a dispute between the Company and
Executive relating to this Severance Agreement, the prevailing party shall be
entitled to recover his or its reasonable legal fees and costs from the other
party.
 
11.           SEVERABLE PROVISIONS. The provisions of this Severance Agreement
are severable. If any provision shall be determined to be unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
12.           NON-WAIVER. The failure of either party to insist on strict
compliance with any of the terms and conditions of this Severance Agreement by
the other party shall not be deemed a waiver of that term or condition. The
waiver or relinquishment of any right or power at any one time or times may be
deemed a waiver or relinquishment of that right or power for all or any other
times.
 
13.           ENTIRE AGREEMENT. This Severance Agreement is the full and
complete agreement, and there are no other agreements between Employer and
Employee regarding any of the obligations contained herein. This Severance
Agreement can only be modified by a writing signed by both Employer and
Employee.
 
14.           APPLICABLE LAW; VENUE. This Severance Agreement is entered into
and is to be performed in Orange County, California. This Severance Agreement
shall be governed by the laws of the State of California. Employer and Employee
agree venue shall conclusively be deemed to lie in Orange County, California in
the event of any arbitration or litigation. This is a material provision without
which Employer would not have executed this Severance Agreement.
 

 
A-5

--------------------------------------------------------------------------------

 

15.           PHOTOCOPIES AND COUNTERPARTS. This Severance Agreement may be
executed in counterparts, each of which shall be deemed an original and together
shall constitute one complete instrument. Photocopies and facsimiles of such
signed counterparts may be used in lieu of the originals for any purpose.
 
16.           AUTHORITY. Any person or entity purporting to have the authority
to enter into this Severance Agreement on behalf of or for the benefit of any
other person or entity hereby warrants that it has such authority.
 
17.           INTERPRETATION OF SEVERANCE AGREEMENT. In determining the meaning
of, or resolving any ambiguity with respect to, any word, phrase or provision of
this Severance Agreement, this Severance Agreement shall be construed with the
understanding both Employer and Employee were responsible for, and participated
in, its preparation. Section 1654 of the Civil Code shall not apply.
 
18.           SUCCESSORS AND ASSIGNS. The provisions of this Severance Agreement
shall inure to the benefit of and be binding upon Employer and/or Employee’s
successors and assigns.
 
19.           NO ADMISSION OF LIABILITY. Nothing contained in this Severance
Agreement shall be construed as an admission by any party of any liability of
any kind to any other party or any other person.
 
20.           INDEMNITY RE: ASSIGNMENT OF CLAIMS. Employee and Employer
represent that they have not assigned, or transferred, or purported to assign or
transfer to any person, firm, or corporation any of the claims released
hereunder. Employee and Employer agree to indemnify and hold each other party
harmless against any claim, demand, debt, obligation, liability, cost, expense,
right of action, or cause of action based on arising out of, or in connection
with, any such transfer or assignment or purported transfer or assignment.
 
21.           SEPARATE COUNSEL ENCOURAGED. Employee represents that has been
advised to review this Severance Agreement with his own attorney before
executing this Severance Agreement.
 
EACH OF THE UNDERSIGNED PARTIES ACKNOWLEDGE BY THEIR SIGNATURE BELOW THAT EACH
HAS CAREFULLY READ, UNDERSTANDS AND AGREES TO EVERY PROVISION OF THIS SEVERANCE
AGREEMENT.




AGREED AND EXECUTED ON __________, 20__.


By: 
__________________________
Daniel J. Brothman, Employee

 




INTEGRATED HEALTHCARE HOLDINGS, INC.


AGREED AND EXECUTED ON___________, 20__.


By: 
__________________________
Company

 

 
A-6

--------------------------------------------------------------------------------